No assignments of error are copied in appellant's brief in violation of present rule 32 of the Courts of Civil Appeals, and for that reason we cannot consider any of the assignments of error presented. It has been the uniform holding of the appellate courts of this state not to consider assignments of error not copied in the brief. The authorities upon this subject are numerous, and are collated in volume 2, Texas and Southwestern Digest, under Appeal and Error, Key No. 759.
The judgment of the trial court is therefore in all things affirmed.
Affirmed.
                        On Motion for Rehearing.
Appellant, in a motion for rehearing, has asked leave to amend its brief by inserting therein all the assignments of error contained in its motion below for new trial, tendering, at the same time, copies of the assignments. The brief manifestly has no reference to all these assignments, and compliance with the request would require the court to go through the brief in detail and cull out the assignments that may be pertinent to the propositions urged.
In passing upon the case originally, we examined the record for fundamental error, and in so doing reached the conclusion, not only that fundamental error was not presented, but that there was no merit in the contention urging that the evidence adduced would not support the verdict. The other issues presented relate to the charge, and are more or less technical.
Under all the circumstances presented, we have reached the conclusion that the case is not one in which we ought to exercise, at this time, such discretion as we may have to grant amendment of appellant's brief.
Motion overruled.